984 A.2d 864 (2009)
411 Md. 651
In re BREANNA C. and Robert C., Jr.
No. 53, September Term, 2009.
Court of Appeals of Maryland.
December 9, 2009.
Piedad Gomez, Asst. Public Defender (Elizabeth Julian, Acting Public Defender), on brief, for Petitioners.
Elise Song Kurlander, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen.), on brief, for Respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted *865 and argued, it is this 9th day of December, 2009,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.
/s/ Robert M. Bell
Chief Judge